Citation Nr: 1815794	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-41 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from August 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to service.

2.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2017).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

The Veteran was in combat in Vietnam.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden, 381 F.3d at 1167). 

The service treatment records do not show any complaints, treatment, or diagnoses related to bilateral hearing loss or tinnitus.  An audiogram was not performed at discharge.

The Veteran's military occupational specialty was in field artillery.  He wrote in February 2011 that he was a gunner for an M-155 self-propelled howitzer in live fire exercises every 60 days for three days at a time while stationed in Germany, and that hearing protection was not used.  He also wrote that the ringing in his ears had gotten progressively worse.

The Veteran had a VA examination in February 2011.  He reported constant, bilateral ringing in his ears that he had had for three to four years.  It had gotten worse in the last year and a half.  He had been having difficulty understanding people for about a year.  The Veteran reported being exposed to gunfire, grenades, mines exploding, and artillery while in combat.  He was injured by a blast in combat.  After Vietnam he was exposed to howitzers.  Hearing protection was not used during service.  After service he worked for Chrysler with hearing protection, and he did not have recreational noise exposure.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
55
90
LEFT
15
10
15
70
85

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.

The Veteran was diagnosed with moderately severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  The examiner wrote that she could not provide an opinion regarding whether the hearing loss and tinnitus were at least as likely as not due to in-service noise exposure because there was not audiological testing at separation.  In addition, the Veteran reported tinnitus beginning three to four years before and hearing loss beginning one year before.

At April 2012 VA treatment it was noted that the Veteran had significant, hazardous noise exposure while serving in combat.  He had had constant subjective tinnitus for years.  The diagnosis from testing was bilateral normal to profound high frequency sensorineural hearing loss.

The Veteran had a private audiological evaluation in November 2014 at which he reported in-service noise exposure from artillery, tanks, grenades, booby traps, rockets, mortars, demolitions, and small arms fire.  He was blown down a hill from an explosion on a search and destroy mission in Vietnam and could not hear for a week afterwards.  He did not have post-service noise exposure.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
80
85
LEFT
45
45
55
80
90

The audiologist diagnosed the Veteran with bilateral moderate to severe hearing loss.  He opined that it was more likely than not that the Veteran's hearing loss and tinnitus were from hazardous noise exposure during military service due to the absence of hazardous noise exposure during civilian life.

At July 2015 VA audiology treatment word recognition score was 96 percent in the right ear and 84 percent in the left ear.  The Veteran was diagnosed with moderate to profound high frequency sensorineural hearing loss in the right ear and moderate severe to profound high frequency sensorineural hearing loss in the left ear.

The Veteran also testified at the August 2017 Board hearing that during service hearing protection was not used and that he was exposed to M14s, grenade throwing bazookas, and M79 grenade launchers.  The Veteran's combat noise exposure also included a blast that threw him down a ravine.  He further testified that he had tinnitus during service and difficulty hearing after service.  There had been ringing in his ears since service.  He worked at Chrysler after service, and hearing protection was used.

The Board finds the Veteran credible regarding his in-service noise exposure and that it is consistent with his field artillery service in combat in Vietnam.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The opinion from the VA examiner cannot be given significant probative value because it is based on the lack of in-service findings of hearing loss.  See Hensley, 5 Vet. App. at 160.  While the Veteran has not been entirely consistent regarding when his tinnitus began, giving him the benefit of the doubt, the Board accepts his August 2017 testimony that it began during active service.  The November 2014 private opinion regarding his hearing loss and tinnitus is given more probative value because it was based on the pattern of the Veteran's hearing loss and his history of noise exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


